DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed March 12, 2021.
	Claims 1-17 are pending.  Claims 1 and 10 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on April 6, 2021.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on March 12, 2021.  This IDS has been considered.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim (U.S. 2016/0099063).
Regarding independent claim 10, Shim discloses a semiconductor memory device (Fig. 1) comprising:
a plurality of first conductive layers arranged in a first direction (Figs. 2A-2B: WL0-WLn, DSL0, SSL0 see page 2, par. 0028-0030);
a plurality of second conductive layers spaced from the plurality of first conductive layers in a second direction intersecting with the first direction, the plurality of second conductive layers being arranged in the first direction (Figs. 2A-2C: BLs, DSL1, SSL1, see page 2, par. 0028-0030);
a first semiconductor layer disposed between the plurality of first conductive layers and the plurality of second conductive layers, the first semiconductor layer extending in the first direction and opposing the plurality of first conductive layers and the plurality of second conductive layers (Fig. 2B: C0-Cn, see page 2, par. 0030);
a charge storage layer that includes a first part and a second part, the first part being disposed between the plurality of first conductive layers and the first (see page 2, par. 0024 and 0028); and
a first wiring electrically connected to the first semiconductor layer (wiring (not shown in Figures) to apply voltages to the word lines WL0-WL7, see page 3, par. 0048), wherein
the semiconductor memory device is configured to execute:
a first erase operation (Fig. 5: step S520, see page 5, par. 0068-0072),
a second erase operation (Fig. 5: step S540); and
a first program operation (Fig. 5: step S530), wherein
the semiconductor memory device executes the first program operation (Fig. 5: step S530) to at least a part of the plurality of first conductive layers after the execution of the first erase operation (Fig. 5: step S520, see page 5, par. 0068-0072) and before the execution of the second erase operation (Fig. 5: step S540).
As discussed above, the Shim’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “supplies a first voltage to at least a part of the plurality of first conductive layers, supplies a second voltage larger than the first voltage to at least a part of the plurality of second conductive layers, and supplies an erase voltage larger than the first voltage to the first wiring, supplies the first voltage to at least a part of the plurality of second conductive layers, supplies the second voltage to at least a part of the plurality of first conductive layers, and supplies the erase voltage to the first wiring, and supplies a first program voltage 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 11, Shim discloses the limitations with respect to claim 10.
As discussed above, the Shim’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to properties of “the second voltage is equal to the erase voltage.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 12, Shim discloses wherein the semiconductor memory device is configured to execute:
a first verify operation (see page 5, par. 0073); and
(see page 5, par. 0074-0075), wherein
the semiconductor memory device executes the first verify operation after the execution of the first erase operation and before the execution of the first program operation (Fig. 5: step S520, see also page 5, par. 0068-0073), and
the semiconductor memory device executes the second verify operation after the execution of the first program operation and before the execution of the second erase operation (Fig. 5: step S530, see also page 5, par. 0074-0075).
As discussed above, the Shim’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “supplies a first verify voltage smaller than the write pass voltage to at least a part of the plurality of first conductive layers, and supplies a third voltage smaller than the first voltage to at least a part of the plurality of second conductive layers, and supplies a second verify voltage to one of the plurality of first conductive layers, supplies a read pass voltage to another of the plurality of first conductive layers, and supplies the third voltage to at least one of the plurality of second conductive layers, the second verify voltage being larger than the third voltage and smaller than the first voltage, the read pass voltage being larger than the first voltage and smaller than the first program voltage.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 13, Shim discloses wherein the semiconductor memory device alternately executes the first erase operation and the first verify operation for multiple times (“erase loop,” see page 4, par. 0055-0059), and
the semiconductor memory device alternately executes the first program operation and the second verify operation for multiple times (“program loop,” see page 4, par. 0055-0059).
Regarding claim 14, Shim discloses wherein the semiconductor memory device is configured to execute a second program operation (Fig. 5: step S550), and
the semiconductor memory device executes the second program operation to at least a part of the plurality of second conductive layers after the execution of the second erase operation (Fig. 5: step S550 after step S540).
As discussed above, the Shim’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “supplies a second program voltage larger than the write pass voltage to one of the plurality of second conductive, and supplies the write pass voltage to another of the plurality of second conductive layers.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 15, Shim discloses the limitations with respect to claim 14.
As discussed above, the Shim’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “execute a third verify operation that supplies a third verify voltage smaller than the write pass voltage to at least a part of the plurality of second conductive layers, and supplies a third voltage smaller than the first voltage to at least a part of the plurality of first conductive layers, and a fourth verify operation that supplies a fourth verify voltage to one of the plurality of second conductive layers, supplies a read pass voltage to another of the plurality of second conductive layers, and supplies the third voltage to at least one of the plurality of first conductive layers, the fourth verify voltage being larger than the third voltage and smaller than the first voltage, the read pass voltage being larger than the first voltage and smaller than the second program voltage, wherein the semiconductor memory device executes the third verify operation after the execution of the second erase operation and before the execution of the second program operation, and the semiconductor memory device executes the fourth verify operation after the execution of the second program operation.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 16, Shim discloses the limitations with respect to claim 15.
As discussed above, the Shim’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “alternately executes the second erase operation and the third verify operation for multiple times, and executes the second program operation and the fourth verify operation for multiple times.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 17, Shim discloses the limitations with respect to claim 10.
As discussed above, the Shim’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “execute a third program operation that supplies a third program voltage larger than the write pass voltage to at least a part of the plurality of second conductive layers, and executes the third program operation before the execution of the first erase operation.”
show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (U.S. 2016/0099063) in view of Utsumi (U.S. 2020/0126622).
	Regarding independent claim 1, Shim teaches a semiconductor memory device (Fig. 1) comprising:
	a plurality of first conductive layers arranged in a first direction (Figs. 2A-2B: WL0-WLn, DSL0, SSL0 see page 2, par. 0028-0030);
(Figs. 2A-2C: BLs, DSL1, SSL1, see page 2, par. 0028-0030);
	a first semiconductor layer disposed between the plurality of first conductive layers and the plurality of second conductive layers, the first semiconductor layer extending in the first direction and opposing the plurality of first conductive layers and the plurality of second conductive layers (Fig. 2B: C0-Cn, see page 2, par. 0030);
	a charge storage layer that includes a first part and a second part, the first part being disposed between the plurality of first conductive layers and the first semiconductor layer, and the second part being disposed between the plurality of second conductive layers and the first semiconductor layer (see page 2, par. 0024 and 0028);
	a first wiring electrically connected to the first semiconductor layer (wiring (not shown in Figures) to apply voltages to the word lines WL0-WL7, see page 3, par. 0048);
	a plurality of voltage supply lines that supplies a voltage to at least one side of the plurality of first conductive layers or the plurality of second conductive layers (Fig. 1: voltage supply circuit comprises lines (not shown in Figures) connected to the first and second conductive layers that apply voltages to the memory array 10 to perform program, erase and read operations, see page 4, par. 0055), wherein
(Fig. 5: step S520, see page 5, par. 0068-0072).
	Shim is silent with respect to a plurality of first current paths disposed between the plurality of first conductive layers and the plurality of voltage supply lines, the plurality of first current paths each including a first transistor, and a plurality of second current paths disposed between the plurality of second conductive layers and the plurality of voltage supply lines, the plurality of second current paths each including a second transistor.
	However, Shim teaches a plurality of peripheral circuits shown in Figure 1 such as control circuit 20, voltage supply circuit 30 and read/write circuit group 40 that comprises a plurality of transistors, wiring and current paths (not shown in Figures) to select the conductive layers and blocks to execute a first erase operation and it is obvious as follow:
	Similar to Shim, Utsumi teaches a semiconductor memory device (Fig. 1) comprising a plurality of first conductive layers (Fig. 1: WLs), a plurality of second conductive layer (Fig. 1: BLs) and a charge storage layer (see pages 2-3, par. 0048).
	Furthermore, Utsumi teaches a plurality of voltage supply lines that supplies a voltage to at least one side of the plurality of first conductive layers or the plurality of second conductive layers (Fig. 1: 31);
	a plurality of first current paths disposed between the plurality of first conductive layers and the plurality of voltage supply lines, the plurality of first current paths each including a first transistor (Fig. 1: 34); and
(Fig. 1: 36).
Since Utsumi and Shim are from the same field of endeavor, the teachings described by Utsumi would have been recognized in the pertinent art of Shim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Utsumi with the teachings of Shim for the purpose of transfer operation voltage to the plurality of word lines included in one memory block, via the wirings and so on, see Utsumi’s page 6, par. 0088.
As discussed above, the Shim’s semiconductor memory device as combined with Utsumi is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “supplies an erase voltage larger than the first voltage to the first wiring, and supplies a first signal voltage to at least one of gate electrodes of the second transistor on the second current paths corresponding to at least a part of the plurality of second conductive layers, and the first signal voltage turns the second transistor OFF.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 2, Shim in combination with Utsumi teaches the limitations with respect to claim 1.
Furthermore, Shim teaches wherein the semiconductor memory device is configured to execute a second erase operation that supplies the first voltage to at least a part of the plurality of second conductive layers (Fig. 5: step S540).
As discussed above, the Shim’s semiconductor memory device as combined with Utsumi is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “supplies the erase voltage to the first wiring, and supplies the erase voltage to the first wiring, and supplies a second signal voltage to at least one of gate electrodes of the first transistors on the first current paths corresponding to at least a part of the plurality of first conductive layers, and the second signal voltage turns the first transistors OFF.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 3, Shim in combination with Utsumi teaches the limitation with respect to claim 2.
Furthermore, Shim teaches wherein the semiconductor memory device is configured to execute a first program operation (Fig. 5: step S530), and
(Fig. 5: step S520) and before the execution of the second erase operation (Fig. 5: step S540).
As discussed above, the Shim’s semiconductor memory device as combined with Utsumi is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “supplies a first program voltage larger than the first voltage to one of the plurality of first conductive layers and supplies a write pass voltage to another of the plurality of first conductive layers, and the write pass voltage is larger than the first voltage and smaller than the first program voltage.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 4, Shim in combination with Utsumi teaches the limitations with respect to claim 3.
Furthermore, Shim teaches wherein the semiconductor memory device is configured to execute:
a first verify operation (see page 5, par. 0073); and
a second verify operation (see page 5, par. 0074-0075), wherein
(Fig. 5: step S520, see also page 5, par. 0068-0073), and
the semiconductor memory device executes the second verify operation after the execution of the first program operation and before the execution of the second erase operation (Fig. 5: step S530, see also page 5, par. 0074-0075).
As discussed above, the Shim’s semiconductor memory device as combined with Utsumi is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “supplies a first verify voltage smaller than the write pass voltage to at least a part of the plurality of first conductive layers, and supplies a third voltage smaller than the first voltage to at least a part of the plurality of second conductive layers, and supplies a second verify voltage to one of the plurality of first conductive layers, supplies a read pass voltage to another of the plurality of first conductive layers, and supplies the third voltage to at least one of the plurality of second conductive layers, the second verify voltage being larger than the third voltage and smaller than the first voltage, the read pass voltage being larger than the first voltage and smaller than the first program voltage.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 5, Shim in combination with Utsumi teaches the limitations with respect to claim 4.
Furthermore, Shim teaches wherein the semiconductor memory device alternately executes the first erase operation and the first verify operation for multiple times (“erase loop,” see page 4, par. 0055-0059), and
the semiconductor memory device alternately executes the first program operation and the second verify operation for multiple times (“program loop,” see page 4, par. 0055-0059).
Regarding claim 6, Shim in combination with Utsumi teaches the limitations with respect to claim 3.
Furthermore, Shim teaches wherein the semiconductor memory device is configured to execute a second program operation (Fig. 5: step S550), and
the semiconductor memory device executes the second program operation to at least a part of the plurality of second conductive layers after the execution of the second erase operation (Fig. 5: step S550 after step S540).
As discussed above, the Shim’s semiconductor memory device as combined with Utsumi is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “supplies a second program voltage larger than the write pass voltage to one of the plurality of second conductive, and supplies the write pass voltage to another of the plurality of second conductive layers.”
show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 7, Shim in combination with Utsumi teaches the limitations with respect to claim 6.
As discussed above, the Shim’s semiconductor memory device as combined with Utsumi is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “execute a third verify operation that supplies a third verify voltage smaller than the write pass voltage to at least a part of the plurality of second conductive layers, and supplies a third voltage smaller than the first voltage to at least a part of the plurality of first conductive layers, and a fourth verify operation that supplies a fourth verify voltage to one of the plurality of second conductive layers, supplies a read pass voltage to another of the plurality of second conductive layers, and supplies the third voltage to at least one of the plurality of first conductive layers, the fourth verify voltage being larger than the third voltage and smaller than the first voltage, the read pass voltage being larger than the first voltage and smaller than the second program voltage, wherein the semiconductor memory device executes the third verify operation after the execution of the second erase operation and before the execution of the second 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 8, Shim in combination with Utsumi teaches the limitations with respect to claim 7.
As discussed above, the Shim’s semiconductor memory device as combined with Utsumi is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “alternately executes the second erase operation and the third verify operation for multiple times, and executes the second program operation and the fourth verify operation for multiple times.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 9, Shim in combination with Utsumi teaches the limitations with respect to claim 3.
As discussed above, the Shim’s semiconductor memory device as combined with Utsumi is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “execute a third program operation that supplies a third program voltage larger than the write pass voltage to at least a part of the plurality of second conductive layers, and executes the third program operation before the execution of the first erase operation.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825